DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see pages 11-13, filed April 28, 2022 with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 USC 112(a) rejection of Claims 1-20 has been withdrawn.  As described by Applicant in their remarks, the Specification describes the invention as being directed to the combination of a “full-sized” set/system of palletizing components (i.e.,  a full-size palletizion surface having a horizontal surface and a conveyor, a material mass/object being moved, a pallet, and a robot) and a “miniaturized” set/system of the same palletizing components that coexist somewhere, but not necessarily at the same place (see page 12 of Applicant’s remarks).  Support for this added limitation appears to be found in at least paragraphs [0052]-[0053] of the Specification.  However, because the Drawings only show the miniaturized palletizing components, a new Drawing Objection is presented below because this added limitation is not represented anywhere in the Drawings.  

3.	Applicant’s arguments, see pages 11-13, filed April 28, 2022 with respect to Claims 1-20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
The limitation added by Applicant (requiring that the miniaturized set of palletizing components are located at positions that correspond to the positions of the same full-sized components) was not previously examined or evaluated under the references applied in this rejection.  
At least one of the references previously cited by the Examiner, “Salesman Samples”, cited by the Examiner in the October 13, 2020 Non-Final Office Action,  at least suggests this newly added limitation, as described below.  
In addition, additional new NPL documents are provided with this Final Office Action to shows that miniaturizing a full-sized palletizing system, which includes miniaturizing each component of the full-sized system by an identical  predetermined miniaturization factor and locating each of the miniaturized components at a position that corresponds to the position of the corresponding full-sized component, is well known.  
Accordingly, the 35 USC 103 rejection is maintained and modified in view of the newly added limitation. 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “An apparatus, comprising: 
a first palletization surface, comprising 
a first horizontal surface, and 
a first conveyor disposed on the first horizontal surface, the first conveyor comprising a first conveying surface; 
a first material mass; 
a first pallet disposed on the first horizontal surface; 
a first articulated robot disposed on the first horizontal surface, comprising 
a first arm section, and 
a first end effector disposed on an end of the first arm section;
a miniaturized palletization surface, comprising 
a miniature horizontal surface, and
a miniaturized conveyor disposed on the miniature horizontal surface, the miniaturized conveyor comprising a miniature conveying surface; 
a miniaturized material mass; 
a miniaturized pallet disposed on the miniature horizontal surface; 
a miniaturized articulated robot disposed on the miniature horizontal surface, comprising 
a miniature arm section, and 
a miniature end effector disposed on an end of the miniature arm section, 
wherein the miniaturized conveyor, miniaturized material mass, miniaturized pallet, and miniaturized articulated robot are miniature versions of the corresponding first conveyor, first material mass, first pallet, and first articulated robot that have each been scaled down by an identical predetermined miniaturization factor,
the first conveyor, first pallet, and first articulated robot are positioned on the first horizontal surface at respective first positions, and positions of the miniaturized conveyor, miniaturized pallet, and miniaturized articulated robot on the miniaturized horizontal surface are corresponding positions that have each been scaled down by the predetermined miniaturization factor, 
the miniaturized pallet is disposed within a reach of the arm section of the miniaturized articulated robot, and 
the miniaturized articulated robot is operable to 
grasp, via the miniature end effector, the miniaturized material mass, and 
translate the miniaturized material mass along an X, Y, and Z axes.”
None of the Drawings show:
the positions of the first conveyor, first material mass, first pallet, and first articulated robot as positioned on the first horizontal surface (i.e., the components that make up the “full-sized” palletizing system), and
the miniaturized component’s positions corresponding to the positions of the corresponding first/full-sized, palletizing system components. 

As such, the Drawings need to show:
the positions of the first conveyor, first material mass, first pallet, and first articulated robot as positioned on the first horizontal surface; and
each of the miniaturized components in a position that corresponds to the positions of the first/full-sized components.
NOTE:  
 	This Drawing is required to understand the entirety of the invention sought to be patented, i.e., an apparatus having both a set/system of full-sized palletizing components and a set/system of miniaturized palletizing components.  Because Drawings do not have to be drawn to scale, it is not enough to only show the miniaturized components because without the description of any of the Drawings, it cannot be determined whether the components shown are miniaturized or full-sized.  As such, in order to fully illustrate the claimed inventions, it is necessary to provide a Drawing that shows both sets of the full-sized and miniaturized components, with this Drawing showing both the difference in scale and the positions of the miniaturized components corresponding to the positions of the full-sized components.  
	Moreover, showing these claimed features in a Drawing is particularly important given that i) mechanical systems are still largely searched by only the Drawings, and ii) these claimed features are the distinctions that Applicant is asserting makes these inventions patentable over the prior art.  
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over van Heijningen, US 2008/0298949, in view of Iqtidar, US 2017/0217013, and the following NPL documents:
NPL 1 – “Micron Tray Handler”, www.mikron.com, June 11, 2019 (both the product brochure and a screen shot from the associated video are included as NPL documents; This NPL document was provided with a previous Office Action); and/or, 
NPL  2 -  “Miniature 4 axis palletizing robot”,  https://www.youtube.com/watch?v=h1YGmW1sO88, February 1, 2017 (This NPL document was provided with a previous Office Action); and/or 
NPL 3 - “Miniature 6DOF robotic arm moves box on conveyor”, https://www.youtube.com/watch?v=BGxYUZt8N1c, July 27, 2017 (This NPL document was provided with a previous Office Action); and/or,
NPL 4 – “Miniaturized factory for global manufacturing” ProQuest Dissertations Publishing 1994 (This NPL document was provided with a previous Office Action); and/or
NPL 5 – “Salesman Samples”, Journal of Antiques and Collectibles, November 13, 2019 (This NPL document was provided with a previous Office Action); and/or
NPL 6 -  “Scale-Down Models: An Indispensable Tool to Biopharmaceutical Process Development”, American Pharmaceutical Review, Moscariello, John, April 30, 2016 (Provided with this Office Action); and/or
NPL 7 – “Modeling and analysis of three-dimensional robotic palletizing systems for mixed carton sizes”, Iowa State University Dissertation, Tsai, Du-Ming, 1987, pages 1-15, 103-114, 143-201; (Provided with this Office Action); NOTE:  This document is 387 pages. 

a)	With regard to Claims 1 and 7, van Heijningen discloses a palletizing/depalletizing apparatus and system (Figs. 1-9, [0022]-[0045]) and methods for palletizing or depalletizing masses/objects (Figs. 4-9, [0035]-[0045]) that includes a palletization surface/area (14, 81, 82, [0025], [0036]) having a horizontal surface (Fig. 3), a conveyor/conveying surface (4) for transporting masses/objects (5) to/from the palletization surface/area, a pallet (12) for supporting the masses/objects, and an articulated robot (2, 3) for translating the masses/objects along the Z, Y, and Z axes and between the conveyor and the pallet ([0022]-[0026]), wherein the conveyor (4), pallet (12) and robot (2) are disposed on the horizontal surface (Figs. 1, 2, 9), the apparatus further including a computing device ([0034]) for controlling the conveyor, robot, and positioning of the pallet to either place masses/objects on the pallet, i.e., palletizing, or remove the masses/objects from the pallet, i.e., depalletizing via lifting/elevating, laterally moving, and/or lowering to masses/objects to/from the pallet and/or conveyor ([0001]-[0003], [0034], [0045]).  Van Heijningen further teaches that this type of palletizing/depalletizing unit is well known ([0003]).

b)	With regard to Claim 11, van Heijningen discloses a method that includes obtaining palletization system physical properties related to the palletization process ([0034]-[0045]); generating a pallet-stacking solution based on the sizing properties and the palletization system physical properties ([0034]-[0045]); disposing, based on the palletization system physical properties, a conveyor, a pallet, and an articulated robot on a palletization surface (Figs. 1-9); disposing the first material mass on the conveyor (Figs. 4-7, [0036]-[0038]); sending, via a computing device, a first plurality of signals to the articulated robot, wherein the first plurality of signals are based on the pallet-stacking solution ([0036]-[0038]); and in response to receiving the first plurality of signals at the articulated robot, grasping, via an end effector of the articulated robot, the first material mass and disposing, via the articulated robot, the first material mass on the pallet or on a second material mass ([0036]-[0038]); and reversing these operations for depalletizing ([0045]).  

c)	With regard to Claims 1-20, Van Heijningen fails to teach a miniaturized palletizing/depalletizing apparatus, system, and method in which the conveyor, material mass, pallet and robot are “miniature versions of corresponding real-world counterparts that have each been scaled down by an identical miniaturization factor.” 
i.	The Mikron “Tray Handler” product brochure and youTube video (NPL 1) disclose an apparatus having a horizontal surface with a miniaturized conveyor (see second 0.06 of the video), a miniaturized pallet (trays, see second 0.11), a miniaturized robot (grippers, see second 0.21), and miniaturized masses (the objects being removed from the trays by the grippers, see second 0.41), wherein the entire unit (which includes all of the controls, drivers, and housing/safety panels) has dimensions of 1700 mm (66.9 inches) x 2424 mm (95.4 inches) x 2300 mm (90.5 inches) while the pallet has a size of about 200 mm (7.9 inches) x 300 mm (11.8 inches), see the Mikron Tray Handler product brochure, wherein  the pallet used in the Mikron Tray Handler is clearly a factor of between 4 to 5 times smaller than a conventional pallet (having a size of 40 inches x 48 inches), with the conveyor and robot being similarly and proportionally reduced in size to the miniature size of the pallet and masses located on the pallet (entire video). Note also, this system can be construed to be a palletizing system because of the destacking and stacking of the pallets/trays; and/or

ii.	The “Miniature 4 axis palletizing robot” youTube video (NPL 2) discloses a miniaturized horizontal surface, robot, pallet and mass (entire video), the entire system being miniature because of its size relative to the keyboard and bobble head shown in the background  (see second 0.04 onward); and/or

iii.	The “Robot controller interacting with a conveyor” youTube video  (NPL 3) discloses a miniaturized horizontal surface, robot, conveyor, and mass (entire video), the entire system being miniature because of its size relative to the monitor base and books shown in the background (see second 0.04 onward).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to miniaturize Van Heijningen’s palletizing/depalletizing apparatus, system, and method because the Mikron Tray Handler system (NPL 1) is a “real-world” system having a working conveyor, robot, pallet, and moved object/mass, and because the size of the robot, conveyor, and moved object/mass are proportional in size to the pallet, the latter being a factor of about 4-5 times smaller than a conventional pallet, the entire system can be construed to be miniaturized by the same predetermined factor.  In addition, the two youTube videos (NPL 2 and NPL 3) show miniature robots having miniature end effectors used to pick up miniature boxes and place them on either a miniature storage rack or a miniature conveyor. These two youTube videos show an entire miniature system that is easily reconfigured (because of how these components are fixed to or simply place upon the horizontal surface) to show proof of concept of building the miniaturized system, and the ordinarily skilled artisan would recognize that other normal scale palletizing systems could be similarly miniaturized.  Generally, a change in size, i.e., scaling up or down one or more components or a system, is recognized as being within the level of ordinary skill in the art and a motivation for doing so would be to make the manufacture and/or transport of the components/system less expensive and complex (See MPEP 2144.04, IV, A).  Additional scaled-down versions of other “real world” apparatuses and/or methods used to produce other miniature products include “Mini assembly cell for the assembly of mini-sized planetary gearheads”, Uusitalo, J. J, et al., Assembly Automation, Vol. 1 – Number 1, 2004 pp 94-101; and “Automated assembly of medical devices”, Sprovieri, J., Assembly magazine, www.assemblymag.com, May 2018.  The ordinarily skilled artisan would be motivated by any of the advantages and/or miniaturization techniques disclosed in these references for miniaturizing article handling processes to similarly miniaturize a palletizing/depalletizing operation, and would be able to make these modifications using known methods and the modification would yield nothing more than predictable results. 

d)	Van Heijningen also fails to teach the use of a material mass/object that has been printed by a three-dimensional printer.  Iqtidar discloses a desktop robotic apparatus/system (10, Figs. 1-24, [0046]-[0104]) having an arm section (13, 15), and an end effector connected to the arm at an interface (17), wherein the end effector can be a vacuum (176, Figs. 16A-B, or a gripper (228, 232, 234, Fig. 19), wherein the desktop robot has a height of about 15-25 inches, and a weight of about 15-25 lbs. ([0053]), thereby making it much smaller than conventional robots, and clearly in the “miniaturized” range as defined by Applicant (i.e., anything having a miniaturization factor of 2 or more, which as described in paragraph [0041] is half the size of the original mass/object, with these predetermined miniaturized factors applying to the pallet [0051] and the other components including the robot and conveyor [0052]-[0054]). Iqtidar also discloses a computing device (Fig. 20) that includes at least one processor (240) and a computer readable storage medium with a plurality of computer readable instructions stored thereon ([0084]-[0089]), and further teaches that the use of 3D printing is well known to fabricate physical objects ([0003]) and further teaches that the desktop/miniaturized robot described therein is also capable of producing physical objects using 3D printing ([0008]), which would also be capable of 3D printing one or more miniaturized material masses and pallets appropriate for the size of the miniaturized conveyor used in the system.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the van Heijningen/Mikron/miniature robot and conveyor youTube videos apparatus, system, and method, to also 3D print the miniaturized material masses and pallets because it would allow all the objects being palletized/depalletized to be made by the robot, thereby making the system completely self-contained and readily available for use in teaching or other purposes.   With regard to the shape and/or size of the material mass or pallet, Iqtidar teaches that the robot is capable of precise fabrication of objects ([0070]) and would therefore, be capable of 3D printing any size of shape of object.  Moreover, the material or article worked upon by an apparatus does not limit the claims (see MPEP 2115, which states, “A claim is only limited by positively recited elements. Thus, ‘[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’”, citing In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935)). 

e)	While Van Heijningen discloses a full scale palletizing system, and Iqtidar and NPL 1, NPL 2 and NPL 3 discussed above disclose miniaturized components used in a  palletizing system,  these documents fail to teach an apparatus, system, and method having both a full scale and miniaturized set of palletizing components.  NPL 4 – Miniaturized factory discloses an apparatus, system, and method directed to “designing a full sized factory, miniaturized to a model mechatronic workcell (Abstract).  Chapter 2 of this NPL document (see pages 7-36) describes the components that comprise a full scale factory, while Chapter 3 (pages 37- 62) describes the miniaturized factory.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the van Heijningen/ Mikron/miniature robot and conveyor youTube videos apparatus, system, and method, to include the full-sized set of palletizing components with the miniaturized set of palletizing components because it would allow any inefficient, wasteful, or redundant operations to be identified and not included in the miniaturized system, thereby allowing the miniaturized system to positively impact manufacturing and improve teaching of technology to schools and industry, as taught by NPL 4 – Miniature factory (see pages 3-4).

While Van Heijningen discloses a full scale palletizing system, and Iqtidar and NPL 1, NPL 2 , NPL 3, and NPL 4 discussed above disclose the combination of a full-sized set and a miniaturized set of palletizing components used in a  palletizing system,  this combination fail to teach an apparatus, system, and method having both a full-sized set and miniaturized set of palletizing components wherein the miniaturized set of palletizing components are located in positions that correspond to their full-sized counterparts. 
NPL 5 – Salesman Samples describes how scaled down replicas, referred to as “salesman samples” of real commercial products have long been in use to demonstrate features and functionalities of these real world products.  Because a “replica” is defined as being an “exact reproduction” or “a copy exact in all details” (Merriam-Webster), it is at least suggested that the components that make up these replicas/salesman samples would be located at the same positions of their full-sized counterpart components;
NPL 6 - Scale-Down Models: An Indispensable Tool teaches that “[s]cale-down models have been applied to a broad spectrum of process development, from upstream cell line selection and growth medium optimization to downstream product separation and purification” and describes two-types of scale down models, i.e., (1) “Miniaturization of a full-scale unit operation”, which is designed to mimic the whole unit operation,  and (2) “Partial or ‘worst-case’ model of specific properties”, which is designed to represent a specific physical and/or biochemical environment within a unit operation. ”  Although this reference is directed to manufacturing biopharmaceuticals, the systems/unit operations would still include material handling components (e.g., conveyors and handlers/grippers) and its teachings with regard to the usefulness of scale down models, (i.e., “to allow process specialists to quickly gain process knowledge and translate it into optimal operational conditions in a cost effective and timely manner”) would at least suggest or provide a motivation to the ordinarily skilled artisan to use a scale down model; and 
NPL 7 - Modeling and analysis of three-dimensional robotic palletizing systems first describes full-sized robotic systems that were known for palletizing boxes (see pages 1-14), these well-known systems including an articulated robot, conveyor, and a turntable to hold multiple pallets, and then described the miniaturized simulator that was used to study different types of packing situations (See pages 103-114).  Fig. 4.16, page 143, shows the miniature robotic system that includes a conveyor, an articulated robot and a horizontal surface that is within the work envelop of the robot and for supporting a pallet to be loaded with miniature sized boxes (the turntable), wherein the miniature conveyor feeds the miniature boxes to the miniature robot at a first location and the robot is able to turn 90 ° to a second location to place the miniature box on the miniature pallet located on the miniature horizontal surface. Fig. 2.6, page 12, described the full-sized palletizing system that also includes an articulated robot in the center of a work envelop, with a first conveyor (2, 7) providing the objects to be placed on the pallet to the robot (1) at a first location, with the robot being able to turn 90 ° to a second location to place the box on the pallet (3) located on the horizontal surface.  As such, the positions of the robot, conveyor, pallet/horizontal surfaces of the miniaturized system correspond to the positions of the same counterpart components in the full-sized system. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the combination of Van Heijningen in view of Iqtidar,  NPL 1, NPL 2 , NPL 3, and NPL 4 based on the teachings of NPL 5, NPL 6, and/or NPL 7 so that the positions of the miniaturized palletizing components corresponds to the positions of their counterpart, corresponding  full-sized palletizing components because it would allow all the features and functionality of the full-sized system to be demonstrated, as taught by NPL 5; or it would allow process specialists to quickly gain process knowledge and translate it into optimal operational conditions in a cost effective and timely manner, as taught by NPL 6; or it would  allow the feasibility and performance of different packing situations to be determined by running these different packing situations on the miniaturized system, as taught by NPL 7 (pages 200-201).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652